Citation Nr: 0110360	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-11 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for bladder cancer as a 
result of VA treatment in August 1997.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to 
September 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating action of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
benefits under the provisions of 38 U.S.C.A. § 1151.  The 
claim for 1151 benefits was received by the RO in December 
1999.

In the March 2000 action, the RO also denied the veteran's 
claim of secondary service connection for bladder cancer as 
not well grounded.  In light of the recent enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) which among other things, eliminated 
the concept of a well-grounded claim, the veteran is invited 
to file a new claim with the RO for readjudication consistent 
with the new law.  

REMAND

The veteran contends that VA physicians were negligent in not 
identifying his bladder cancer earlier.  He advised that he 
had an intravenous pyelogram (IVP) at the VA Medical Center 
in Columbia, South Carolina in August 1997, and that a VA 
physician who reviewed that study in July 1998 advised him 
that a bladder tumor was demonstrated on the August 1997 IVP.  

In August 1998, the veteran underwent surgery at a private 
medical facility and the bladder tumor was surgically 
resected.  It is indicated that the surgery was successful in 
removing all of the tumor.  The veteran contends that the VA 
treatment in 1997 was negligent because appropriate action 
was not taken on the basis of the August 1997 IVP.

The August 1997 VA IVP report is of record and does not 
specifically state that the study revealed a bladder tumor.  

Evidence in the claims folder includes a copy of a Judgment 
Fund Award Data Sheet prepared by the Financial Management 
Service of the Department of the Treasury which recounts 
details related to an October 1999 settlement of the 
veteran's claim under the Federal Tort Claims Act (FTCA).  A 
brief description of the facts giving rise to the claim noted 
that "VA employees failed to treat bladder tumor in August 
1997."  The FTCA action and documents or medical records 
surrounding that action are not of record and may be 
probative to the veteran's claim.  Thus, a remand is 
warranted. 

The Board also notes that the recent enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) significantly adds to and amends the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  As such, the Board finds that a remand is 
required for compliance with the notice and duty to assist 
provisions contained therein.  

In light of the foregoing, the case is REMANDED to the RO for 
the following action:  

1.  The RO should attempt to obtain all 
documents pertaining to the veteran's 
October 1999 Federal Tort Claims Act 
action and settlement.  The RO is 
reminded that under the Veterans Claims 
Assistance Act of 2000 continued and 
repeated efforts to secure government 
records are required until such efforts 
are shown to be futile.  If any requested 
records are unavailable, or the search 
for such records otherwise yields 
negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran and his 
representative so notified.  

2.  After the development requested above 
has been completed, the RO should refer 
the claims folder, including a copy of 
this remand, to a VA urologist for review 
and an expression of opinion in answer to 
the following questions:  

(a)  Did the VA IVP performed in August 
1997 reveal the presence of a bladder 
tumor;

(b)  If the answer to the above question 
is in the affirmative, did the failure to 
offer the veteran bladder surgery at that 
time (August 1997) represent not doing 
what a reasonably prudent physician would 
be expected to do under the same of 
similar circumstances;

(c)  If a bladder tumor was demonstrated 
on the August 1997 IVP, did the failure 
of the VA to offer the veteran bladder 
surgery at that time result in an 
increase in severity of the bladder 
tumor.

3.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
requested above and required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  If 
not, corrective action should be taken.  
If any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



